Case 2:20-cv-01374-CBM-MAA Document 104-2 Filed 09/21/21 Page 1 of 6 Page ID #:595




      1   Jonah A. Grossbardt (SBN 283584)
      2   Matthew L. Rollin (SBN 332631)
          SRIPLAW
      3   8730 Wilshire Boulevard
      4   Suite 350 Beverly Hills, California 90211
          323.364.6565 – Telephone
      5
          561.404.4353 – Facsimile
      6   jonah.grossbardt@sriplaw.com
      7
          matthew.rollin@sriplaw.com

      8 Attorneys for Plaintiff
      9 DOUGLAS KIRKLAND
     10
     11                    UNITED STATES DISTRICT COURT
     12
                         CENTRAL DISTRICT OF CALIFORNIA
     13
     14                              WESTERN DIVISION
     15   DOUGLAS KIRKLAND,                           Case Number: 2:20-cv-01374-
     16                                               CBM-MAA
                       Plaintiff,
     17
     18         vs.                                   DECLARATION OF JONAH A.
     19
                                                      GROSSBARDT
          NAUSICAA RAMPONY, THE
     20   COOL HEART, LLC, KFIR MOYAL
     21   ART LLC FDBA KFIR MOYAL
          ART GALLERY INC., KFIR
     22
          MOYAL ART GALLERY INC.,
     23   AND KFIR MOYAL,
     24
                       Defendants.
     25
     26
     27         I, Jonah A. Grossbardt , declare and say:
     28




                                               1
Case 2:20-cv-01374-CBM-MAA Document 104-2 Filed 09/21/21 Page 2 of 6 Page ID #:596




      1         1.     I am duly licensed to practice before this Court, and I am
      2   counsel for Plaintiff DOUGLAS KIRKLAND (“Kirkland”) in the above-
      3   captioned matter. I provide this Declaration in support of Kirkland’s Motion
      4   to Continue Discovery Cutoff.
      5         2.     On February 11, 2020, Kirkland filed his Complaint against the
      6   Defendants NAUSICAA RAMPONY (“Rampony”), THE COOL HEART,
      7   LLC (“TCH”), KFIR MOYAL ART LLC fdba KFIR MOYAL ART
      8   GALLERY INC. (“KMALLC”), KFIR MOYAL ART GALLERY INC.
      9   (“KMAGI”) and KFIR MOYAL (“Moyal”). Defendants Rampony and TCH
     10   will be collectively referred to herein as “the TCH Defendants”. Defendants
     11   KMALLC, KMAGI and Moyal are collectively referred to herein as “the
     12   Moyal Defendants”. [DE 1].
     13         3.     Kirkland filed an Amended Complaint on February 26, 2021 at
     14   Docket Entry 21.
     15         4.     Kirkland obtained a clerk’s default as to Rampony on May 18,
     16   2020. [DE 32]. On August 25, 2020, Kirkland filed his Application for
     17   Default Judgment [DE 41], and on September 22, 2020, this Court held a
     18   telephonic hearing and continued Kirkland’s application for default hearing
     19   until November 10, 2020 [DE 43].
     20         5.     October 21, 2020, the TCH Defendants retained counsel to
     21   appear in this matter, and the TCH Defendants’ counsel contacted me to
     22   determine if Kirkland would agree to set aside the default against the TCH
     23   Defendants. Kirkland agreed and on November 19, 2020, the parties
     24   stipulated, and the clerk’s default was set aside. [DE 47, 51].
     25         6.     Kirkland has been attempting to conduct discovery and has
     26   been delayed by the TCH Defendants because they asked for a stay to
     27   respond to discovery and also asked for time to obtain new counsel. The
     28   Court granted both of these requests. [DE 91, 92 and 101].



                                                 2
Case 2:20-cv-01374-CBM-MAA Document 104-2 Filed 09/21/21 Page 3 of 6 Page ID #:597




      1         7.     Kirkland has been diligently pursuing this action and has
      2   obtained a default judgment against the Moyal Defendants on December 17,
      3   2020 for $150,000 in statutory damages [DE 78].
      4         8.     On May 3, 2021, Kirkland served his first discovery requests
      5   via email on the TCH Defendants, and the TCH Defendants’ counsel
      6   accepted electronic service. True and correct copies of Kirkland’s first
      7   discovery requests are attached hereto as Exhibit 1.
      8         9.     Counsel for the TCH Defendants requested an extension of time
      9   to respond to Kirkland’s first discovery requests, and I allowed the TCH
     10   Defendants an additional thirty-five (35) days for the TCH Defendants to
     11   respond. A true and correct copy of the email chain is attached hereto as
     12   Exhibit 2.
     13         10.    During the last week of July 2021, I went to my old office to
     14   pick up mail that I was told was there. In that mail, I discovered that the
     15   TCH Defendants served their discovery responses via mail to my prior
     16   address, and that the TCH Defendants had served their responses to
     17   Kirkland’s first discovery requests to the wrong address. True and correct
     18   copies of the TCH Defendants’ responses to Kirkland’s first discovery
     19   requests are attached hereto as Exhibit 3.
     20         11.    I was out of the office from August 5 to August 16 and had
     21   various other matters to attend to upon returning to the office.
     22         12.    On September 1, 2021, Volodymur Usov appeared at my office
     23   to serve the TCH Defendants’ first discovery requests. True and correct
     24   copies of the TCH Defendants’ first discovery requests are attached hereto
     25   as Exhibit 4.
     26         13.    On September 2, 2021, I emailed the TCH Defendants’ counsel
     27   to request a thirty (30) day extension to respond to the TCH Defendants’
     28   first discovery requests and requested a sixty (60) day continuance for



                                                 3
Case 2:20-cv-01374-CBM-MAA Document 104-2 Filed 09/21/21 Page 4 of 6 Page ID #:598




      1   completion of discovery. A true and correct copy of my email to the TCH
      2   Defendants’ counsel is attached hereto as Exhibit 5.
      3         14.    I have attempted to resolve this discovery dispute through the
      4   L.R. 7-1 process, but the parties have not been able to agree. A true and
      5   correct copy of my letter to the TCH Defendants’ counsel is attached hereto
      6   as Exhibit 6.
      7         15.    Kirkland has been thwarted from obtaining discovery in this
      8   matter because of the procedural posture of this case and the TCH
      9   Defendants’ counsel’s failure to send the discovery requests to my correct
     10   office address.
     11         16.    Discovery commenced in this action on May 3, 2021 with
     12   Kirkland’s service of his first discovery requests and responses to Kirkland’s
     13   first discovery were over served sixty (60) days later because I extended
     14   professional courtesy to the TCH Defendants so that they could obtain new
     15   counsel and allow new counsel to familiarize itself with the case.
     16         17.    Kirkland is seeking the amendment of the scheduling. I have
     17   made numerous attempts to meet and confer with the TCH Defendants’
     18   counsel to amend the scheduling order in this matter and have been
     19   unsuccessful in coming to an agreement with the TCH Defendants’ counsel.
     20   True and correct copies of my emails to the TCH Defendants’ counsel are
     21   attached hereto as Exhibit 7.
     22         18.    Again, Kirkland has been diligently pursuing discovery in this
     23   matter so that responses would be received, and depositions could be
     24   conducted prior to the current discovery cutoff date of October 1, 2021.
     25         19.    The delay in this case was caused by the TCH Defendants. The
     26   TCH Defendants have been in-and-out of default, and I allowed the TCH
     27   Defendants out of default while an application for default was pending
     28




                                                4
Case 2:20-cv-01374-CBM-MAA Document 104-2 Filed 09/21/21 Page 5 of 6 Page ID #:599




      1   against the TCH Defendants. The TCH Defendants are now on their fourth
      2   law firm (two law firms made appearances on the record and two did not).
      3          20.    The current issue between the parties is Kirkland’s 30(b)(6)
      4   deposition notice to TCH, set for September 28, 2021 and the dispute over
      5   the TCH Defendants’ responses to Kirkland’s discovery requests.
      6          21.    I have been vigilant in working to come to an agreement
      7   between the parties; however, the TCH Defendants’ counsel has refused to
      8   negotiation in good faith for a continuance. True and correct copies of my
      9   emails to the TCH Defendants’ counsel are attached hereto as Exhibit 7.
     10          22.    Kirkland requests a two-week extension to respond to written
     11   discovery because Kirkland gave the TCH Defendants’ counsel a thirty-five
     12   day extension to respond to Kirkland’s first discovery previously in this
     13   litigation.
     14          23.    On September 20, 2021, after being informed by the TCH
     15   Defendants’ counsel that he had not yet received Kirkland’s 30(b)(6) notice
     16   of deposition of TCH (the “Notice”) by mail, I had a courier hand deliver the
     17   Notice to the TCH Defendants’ counsel. My office previously emailed the
     18   Notice to the TCH Defendants’ counsel on September 2, 2021, as well as on
     19   September 9, 2021, as a courtesy together with the video conference login
     20   information for the deposition, and also mailed the notice via US Mail to the
     21   TCH Defendants’ counsel. A true and correct copy of the Notice of
     22   Deposition is attached hereto as Exhibit 8.
     23          24.    After having almost three weeks’ notice of the 30(b)(6)
     24   deposition of TCH, on September 21, 2021, a full day after receipt of the
     25   hand-delivery of the Notice, the TCH Defendants’ counsel informed me that
     26   TCH is not available for deposition on September 28, 2021. A true and
     27   correct copy of the TCH Defendants’ counsel’s email is attached hereto as
     28   Exhibit 9.



                                                 5
Case 2:20-cv-01374-CBM-MAA Document 104-2 Filed 09/21/21 Page 6 of 6 Page ID #:600




      1         I declare under perjury under the laws of the United States of America
      2   that the foregoing is true and correct.
      3         Executed on September 21, 2021.
      4
      5                                             /s/ Jonah A. Grossbardt
                                                    JONAH A. GROSSBARDT
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28




                                                    6
